Title: From John Adams to Joseph Bradley Varnum, 26 December 1808
From: Adams, John
To: Varnum, Joseph Bradley



Sir.
Quincy December 26th. 1808.

I receive very kindly your obliging letter of the 15th. of this month. Ever since my return from Europe, where I had resided ten years and could not be fully informed of the state of affairs in my own Country, I have been constantly anxious and alarmed at the intemperance of party spirit and the unbounded license of our presses. In the same view I could not but lament some things, which have lately passed in public bodies. To instance, at Dedham and Topsfield; and last of all in the Resolutions of our Massachusetts Legislature. Upon principle, I see no right in our Senate and House to dictate, nor to advise, or to request our Represenatives in Congress. The right of the people to instruct their Representatives is very dear to them and will never be disputed by me. But this is a very different thing from an interference of a State legislature. Congress must be the “Cloud by day and the pillar of fire by night,” to conduct this Nation, and if their eyes are to be diverted by wandering light, accidentally springing up, in every direction, we shall never get through the Wilderness.
I have not been inattentive to the course of our publick affairs, and agree with Congress in their Resolutions to resist the decrees, edicts and orders of France and England; but I think the king’s proclamation for the impressment of Seamen on board our Merchantships has not been distinctly enough notified reprobated. It is the most groundless pretension of all. Retired as I am, conversing with very few of any party; out of the secret of affairs; collecting information only from publick papers and pamphlets, many links in the great chain of deliberations, actions and events, may have escaped me. You will easily believe, that an excessive diffidence in my own opinions, has not been the sin, that has most easily beset me. I must nevertheless confess to you that in all the intricate combinations of our affairs, to which I have ever been a witness, I never found myself so much at a loss to form a judgment of what the Nation ought to do, or what part I ought to act. No man then, I hope, will have more confidence in the solidity of any thing I may suggest, than I have myself.
I revere the upright and enlightened general sense of our American Nation. It is nevertheless capable, like all other Nations of general prejudices and National errors. Among these, I know not whether there is any more remarkable than that opinion so universal, that it is in our power to bring foreign nations to our terms, by with-holding our Commerce. When the Executive and Legislative authority of any Nation, especially in the old Governments and great powers of Europe, have adopted measures upon deliberation and published them to the World, they cannot recede, without a deep humiliation and disgrace, in the eyes of their own Subjects, as well as all Europe. They will therefore obstinately adhere to them at the expence even of great sacrifices and in defiance of great dangers. In 1774 Congress appeared almost unanimously sanguine, that a non-importation and a non-consumption association would procure an immediate repeal of acts of parliament and Royal orders. I went heartily along with the rest in all these measures, because I knew that the sense of the Nation, the publick opinion in all the Colonies required them, and I did not see that they could do harm. But I had no confidence in their success in any thing but uniting the American people. I expressed this opinion freely to some of my friends, particular to Mr. Henry of Virginia, and to Major Hawley of Massachusetts. These two and these only agreed with me in opinion, that we must fight, after all. We found by experience, that a war of eight years in addition to all our Resolutions was necessary, and the aid of France Spain and Holland too, before our purposes could be accomplished. Do we presume that we can excite insurrection, rebellion and a Revolution in England? Even a Revolution would be no benefit to us. A Republican government in England would be more hostile to us than the government Monarchy is. The resources of that country are so great; their Merchants, Capitalists and principal manufacturers are so rich, that they can employ their Manufacturers and Store their productions for a long time, perhaps longer than we can or will bear to hoard ours. In 1794 upon these principles and for these reasons I thought it my duty to decide in Senate, against Mr Madison’s resolutions, as they were called, and I have seen no reason to alter my opinion since. I own I was sorry when the late non-importation law passed. When a war with England was seriously apprehended in 1794, I approved of an Embargo, as a temporary measure to preserve our Seamen and property, but not with any expectation that it would influence England. I thought the Embargo, which was laid a year ago, a wise and prudent measure for the same reason; viz to preserve our Seamen and as much of our property as we could get in, but not with the faintest hope, that it would influence the British Councils. At the same time I confidently expected that it would be raised in a few months. I have not censured any of these measures because I knew the fond attachment of the Nation to them; but I think the Nation must soon be convinced that they will not answer their expectations. The Embargo and the Non-intercourse laws I think ought not to last long. They will lay such a foundation of disaffection to the National Government as will give great uneasiness to Mr. Jefferson’s Successor and produce such distractions and confusions as I shudder to think of. The Naval and Military force to carry them into execution would maintain a war. Are you then for war, you will ask? I will answer you candidly I think a war would be a less evil than a rigorous enforcement of the Embargo and Non-intercourse. But we have no necessity to declare war against England or France, or both. We may raise the Embargo, repeal the non-intercourse, authorize our Merchants to arm their Vessells, give them special letters of Mark to defend themselves against all unlawful aggressors, and take burn or destroy all vessels or make prize of them as Enemies that shall attack them. In the mean time apply all our resources to build frigates, some in ever principal Seaport. These frigates ought not to be assembled in any one port to become an object of a hostile expedition to destroy them. They should be separated and scattered as much as possible from New Orleans to Passamaquoddy. I never was fond of the plan of building Line of battle-ships. Our policy is not to fight Squadron’s at Sea, but to have fast sailing Frigates to scour the Seas and make impression on the Enemies’ Commerce; and in this way we can do great things. Our great Sea ports and most exposed frontier places ought not to be neglected in their fortifications; but I cannot see for what purpose an hundred thousand Militia are called out, nor why we should have so large an army at present. The Revenues applied to these Uses would be better appropriated to building Frigates. We may depend upon it we shall never be respected by foreign powers until they see that we are sensible of the great resources which the Almighty in his benevolent providence has put into our hands. No Nation under the sun has better materials, architects or Mariners for a respectable Maritime power. I have no doubt but our people, when they see a necessity will cheerfully pay the taxes necessary for their defence and to support their Union, Independence and National honour. When our Merchants are armed if they are taken they cannot blame the Government; if they fight well and captivate their enemies they will acquire glory and encouragement at home, and England or France may determine for themselves whether they will declare war. I believe neither will do it, because each will be afraid of our joining the other. If either should, in my opinion the other will rescind; but if we should have both to fight, it would not be long before one or the other would be willing to make peace and I see not much difference between fighting both and fighting England alone. My heart is with the Spanish Patriots and I should be glad to assist them as far as our Commerce can supply them. I conclude with acknowledging that we have received greater injuries from England than from France, abominable as both have been. I conclude that whatever the Government determines I shall support as far as my small voice extends.
I am Sir with respect and esteem Your humble Servt.
J A
N. B. The Tribute and the British licenses must be prohibited under adequate penalties.

